Citation Nr: 1539390	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bladder condition, to include as secondary to prostate cancer.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to November 1964. 

The matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision and a February 2013 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The August 2010 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in August 2010; the RO issued a Statement of the Case (SOC) in March 2011.  The Veteran submitted a VA Form 9 in March 2011.  Then, in March 2014, the RO issued a Supplemental SOC. 

The February 2013 rating decision denied the previously-denied claim for a bladder condition and the Veteran filed a NOD in March 2013.  Then, the RO issued a SOC in July 2013 and the Veteran filed a timely VA Form 9 with regard to this issue in August 2013.  

Finally, regarding the Veteran's claim to reopen the previously-denied claim of entitlement to service connection for prostate cancer, the Veteran's claim was denied in a June 2011 rating decision.  The Veteran filed a timely NOD in June 2011 and the RO issued a SOC in March 2013.  The Veteran did not file VA Form 9 in regard to the prostate cancer issue.  The Board, however, will liberally construe the Veteran's claim seeking to service connect a bladder condition as secondary to prostate cancer as a continuous attempt to prosecute the claim seeking entitlement to service connection for prostate cancer.  Moreover, for reasons detailed below, the Board finds that information received in February 2011 from the Joint Services Records Research Center (JSRRC) is new and material and based on information the Veteran previously provided (see, e.g., March 2008 statement) and therefore, the Veteran's claims should be reconsidered.  See 38 C.F.R. § 3.156(c) (2015) ("Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.").  Thus, the issues have been recharacterized as reflected on the title page. 

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for emphysema and chronic obstructive pulmonary disease due to asbestos exposure, as well as service connection for a neck condition, have been raised by the record in an April 2014 statement.  The Board does not have jurisdiction over the issues, and they are referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Board finds that the Veteran set foot on land in the Republic of Vietnam, and is presumed to have been exposed to herbicides during that time. 

2.  It is presumed that the Veteran's diagnosed prostate cancer is the result of herbicide exposure. 

3.  The Veteran's bladder disorder is proximately due to his prostate cancer.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran's bladder condition is proximately due to his prostate cancer.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
The claims of entitlement to service connection for prostate cancer and bladder disorder are granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110  (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the RO denied the Veteran's claims for service connection for prostate cancer and a bladder condition in an August 2009 rating decision.  The Veteran's claim of service connection for prostate cancer was denied on grounds that there was no evidence to show that the Veteran had served in Vietnam, and therefore had not been exposed to herbicides.  Because the Veteran claimed that his prostate cancer was secondary to herbicide exposure, his claim was denied.  Additionally, the Veteran's claim of service connection for a bladder condition was denied because it was not shown to be related to his period of service.  Specifically, the Veteran claimed service connection for a bladder condition secondary to prostate cancer.  The VA examination indicated that the Veteran's bladder condition was a result of his prostate cancer.  However, because the Veteran was denied service connection for prostate cancer, the claim for a bladder condition secondary to prostate cancer was denied.  

The Veteran filed a claim to reopen the previously-denied claims in March 2011.  A June 2011 rating decision declined to reopen the claim of service connection for prostate cancer and a February 2013 rating decision declined to reopen the claim of service connection for a bladder condition.  
The Veteran seeks service connection for prostate cancer on the basis that it is related to herbicide exposure that he contends he experienced while on active duty.  

VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 (2015).  Prostate cancer is a disease that is presumed to have been incurred in service as a result of exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2015).  

As an initial matter, the Veteran's VA treatment records and reports of VA examinations confirm that he was diagnosed with prostate cancer in November 2007.  Therefore, the Board must determine whether his diagnosis is related to his period of service, to include his claimed exposure to herbicides therein.  

The Veteran claims that his prostate cancer was caused by herbicide exposure.  The Veteran also contends that he served in Vietnam and off the coast of Vietnam when he was aboard the U.S.S. Ranger.  The Veteran's service aboard the U.S.S. Ranger is corroborated by the service personnel records.  The Veteran's personnel records do not indicate that the Veteran served in Vietnam.  The Veteran stated that he served in the VR7 Detachment A at Tachikawa Air Force Base, that he served as an "unarmed advisor" to Vietnam, and that he recovered wounded troops and worked on aircrafts while on the ground in Vietnam.  The Veteran also reported that he was exposed to herbicides aboard the U.S.S. Ranger.

The RO attempted to confirm the Veteran's contentions that he served in Vietnam.  In May 2008, the National Personnel Records Center (NPRC) reported that there was no conclusive proof that the Veteran was in Vietnam.  The NPRC did report the U.S.S. Ranger was in the official waters of Vietnam from September 18, 1964, to September 20, 1964, and from October 1, 1964, to October 9, 1964.  

The Veteran also stated that he served under the Air Force Unit 1503 M.A.T. Transport.  Crucially, in February 2011, the Joint Services Records Research Center (JSRRC) reported that 40 percent of the VR-7 flights were special mission variety that carried men and materials to hot spots on short notice, to include Vietnam.  However, there was no evidence that the Veteran flew flights into Vietnam.

Additionally, the Veteran reported that he flew from Japan to Da Nang on clandestine missions.  He reported that he was on an Air Force flight from the 1503rd Air Transport Squadron in June 1962 and that he flew again in October 1962.  The Veteran reported that these orders were not written.  

As noted above, in March 2008, the Veteran stated that he served in the VR7 Detachment A at Tachikawa Air Force Base.  Thereafter, in 2011, the JSRRC confirmed that 40 percent of the VR-7 flights were special mission variety that carried men and materials to hot spots on short notice, to include Vietnam.  In light of the service department findings, the Board finds that the Veteran's allegation of exposure is consistent with the place, type, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran set foot on land in the Republic of Vietnam.  Id.; 38 C.F.R. § 3.101 (2015). Thus, he is presumed to have been exposed to herbicides during that time. 

The Veteran was diagnosed with prostate cancer which is an enumerated disorder associated with herbicide exposure, and the disorder manifested to a compensable degree after service.  Thus, presumptive service connection for prostate cancer is warranted.  38 C.F.R. §§ 3.307, 3.309, 4.115b (Diagnostic Code 7528).  

The Veteran has also been diagnosed with a current bladder disorder, as evidenced by the April 2009 QTC examination.  The examiner noted that the Veteran's prostate cancer was in remission, but the residual sequela from the prostate problem included the issues with urinary incontinence and other bladder symptoms.   

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As a result of this decision, the Veteran has been granted service connection for prostate cancer.  As such, the Board finds that the Veteran is entitled to service connection for a bladder disorder as secondary to service-connected prostate cancer.  


ORDER

Entitlement to service connection for prostate cancer as due to exposure to herbicides is granted.

Entitlement to service connection for a bladder disorder as secondary to prostate cancer is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension to include as due to exposure to herbicides.  In light of the Board's finding that the Veteran is presumed to have been exposed to herbicides during his service, the Veteran should be afforded a VA examination and opinion to assist him in substantiating his claim.

Accordingly, the case is REMANDED for the following actions:

1. 	Arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his exposure to herbicides therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

The examiner should explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


